                       Case 8:19-bk-10832-CED                Doc 128     Filed 10/08/20   Page 1 of 5

                                   UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION



In re: MONUMENT BREWING, LLC                                           Case No. 19-bk-10832-CED


                                                                       Chapter 11
         Debtor.
_______________________ /



                                                                 Small Business Case under Chapter 11
         MONUMENT BREWING, LLC SECOND AMENDED PLAN OF REORGANIZATION,
                                                DATED OCTOBER 8, 2020
                                                         ARTICLE I
                                                         SUMMARY
        This Plan of Reorganization (the "Plan") under chapter 11 of the Bankruptcy Code (the "Code") proposes to pay
creditors of MONUMENT BREWING, LLC (the "Debtor") from cash flow from operations and future income.

         This Plan provides for three (3) classes of secured claims; One (1) class of unsecured claims; and One (1) class of
equity security holders, and one (1) special class for a PPP loan. Unsecured creditors holding allowed claims will receive
distributions. This Plan also provides for the payment of administrative and priority claims.

         All creditors and equity security holders should refer to Articles III through VI of this Plan for information
regarding the precise treatment of their claim. A disclosure statement that provides more detailed information regarding
this Plan and the rights of creditors and equity security holders has been circulated with this Plan. Your rights may be
affected. You should read these papers carefully and discuss them with your attorney, if you have one. (If you do
not have an attorney, you may wish to consult one.)
                                               ARTICLE II
                                 CLASSIFICATION OF CLAIMS AND INTERESTS
         2.01      Class 1. The secured claims of Financial Pacific.

         2.02      Class 2. The secured claim of Pawnee Leasing Corporation.

         2.03      Class 3. The secured claim of Centra Funding, LLC

         2.04      Class 4. General unsecured claims.

         2.05      Class 5. Equity interest of the Debtor.

         2.06      Class 6. PPP Loan
                                               ARTICLE III
                            TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                              U.S. TRUSTEES FEES, AND PRIORITY TAX CLAIMS
         3.01    Unclassified Claims. Under section §1123(a)(1), administrative expense claims, and priority tax claims
are not in classes.
                                                                 1
                       Case 8:19-bk-10832-CED            Doc 128       Filed 10/08/20     Page 2 of 5
B25A (Official Form 25A) (12/11) - Cont.                                                                                    2
         3.02    Administrative Expense Claims. Each holder of an administrative expense claim allowed under § 503 of
will be paid in full on the effective date of this Plan (as defined in Article VII), in cash, or upon such other terms as may
be agreed upon by the holder of the claim and the Debtor. The Debtor estimates additional attorney and accounting
administrative fees of approximately $20,000 which will be paid upon Plan Confirmation or otherwise by written
agreement. HSW is owed $11,263.42 for rent owed which will be paid as per written agreement or in full upon Plan
Confirmation. Under no circumstances will the Debtor make payment on administrative fees absent Court order
authorizing said fees. Court-allowed attorney fees will be in equal quarterly payments commencing on the fifth day of the
first month following the entry of an order confirming the plan.

         3.03     Priority Tax Claims. There are priority tax claims as follows:

                  a.       Florida Department of Revenue (No Proof of Claim filed) in the amount of $28,915 for sales tax;

                  b.       Hillsborough County Tax Collector (Claims No. 4 and 5) in the total amount of $1,192.98.

        Priority tax claims shall be paid in regular installments over a period not to exceed five (5) years unless otherwise
agreed by the holder of the claim.

        3.04    United States Trustee Fees. All fees required to be paid by 28 U.S.C. §1930(a)(6) (U.S. Trustee Fees)
will accrue and be timely paid until the case is closed, dismissed, or converted to another chapter of the Code. Any U.S.
Trustee Fees owed on or before the effective date of this Plan will be paid on the Effective Date.
                                         ARTICLE IV
                       TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN
         4.01     Claims and interests shall be treated as follows under this Plan:

 Class 1 – Secured claim of Financial                       Impaired                  This claim is for the total amount of
 Pacific (Claims No. 13 and 14)                                                       $48,450.43. The fair market value of
                                                                                      the equipment is $5,000. This claim
                                                                                      will be crammed down and paid in 60
                                                                                      equal monthly payments in the amount
                                                                                      of $83.33.
 Class 2 – Secured claim of Pawnee                          Impaired                  This claim is for the total amount of
 Leasing Corporation (Claims No. 16                                                   $41,382.62. The fair market value of
 and 17)                                                                              the equipment is $12,000. This claim
                                                                                      will be crammed down and paid in 60
                                                                                      equal monthly payments in the amount
                                                                                      of $200.00.
 Class 3 – Secured claim of Centra                          Impaired                  This claim is for the amount of
 Funding, LLC (Claim No. 18-2)                                                        $14,724.99. The fair market value of
                                                                                      the equipment is $5,000. This class
                                                                                      will be crammed down and paid in 60
                                                                                      equal monthly payments in the amount
                                                                                      of $83.33.
 Class 4 - General allowable unsecured                      Impaired                  This would include the scheduled non-
 claims                                                                               disputed general unsecured claims in
                                                                                      the amount of $141,733.88 as well as
                                                                                      any allowable additional claims to
                                                                                      which any objections are overruled.
                                                                                      Debtor will pay $40,000 to a Plan
                                                                                      Pool. Creditors in this class will
                                                                                      receive a pro rata distribution in 120
                                                                                      monthly payments of $333.33
                                                                                      commencing on the first month
                                                                                      following Confirmation of the Plan.
                      Case 8:19-bk-10832-CED            Doc 128       Filed 10/08/20      Page 3 of 5
B25A (Official Form 25A) (12/11) - Cont.                                                                                    3
 Class 5 - Equity Security Holders of      Impaired                                  The Debtor will retain his equity in the
 the Debtor                                                                          property of the bankruptcy estate post-
                                                                                     confirmation.


 Class 6 – PPP Loan                        Unimpaired                                The Debtor has moved for approval of
 The Debtor obtained a post-petition                                                 the PPP loan, which was granted in a
 PPP loan in the amount of $26,100 as                                                separate order. If the PPP loan is
 part of the COVID-19 relief program.                                                determined to be forgivable, the
                                                                                     Debtor will incur no additional
                                                                                     obligations under this Plan. If the PPP
                                                                                     loan is determined not to be forgivable,
                                                                                     the Debtor will repay the PPP Loan
                                                                                     pursuant to the terms of a standard PPP
                                                                                     note.

                                             ARTICLE V
                                ALLOWANCE AND DISALLOWANCE OF CLAIMS
      5.01 Disputed Claim. A disputed claim is a claim that has not been allowed or disallowed [by a final
non-appealable order], and as to which either: (i) a proof of claim has been filed or deemed filed, and the Debtor or
another party in interest has filed an objection; or (ii) no proof of claim has been filed, and the Debtor has scheduled such
claim as disputed, contingent, or unliquidated. The only disputed claims at this time are those of the secured lenders in
relation to the value of the equipment.

        5.02    Delay of Distribution on a Disputed Claim. No distribution will be made on account of a disputed claim
unless such claim is allowed [by a final non-appealable order].

        5.03    Settlement of Disputed Claims. The Debtor will have the power and authority to settle and compromise a
disputed claim with court approval and compliance with Rule 9019 of the Federal Rules of Bankruptcy Procedure.
                                       ARTICLE VI
                PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES
         6.01     Assumed Executory Contracts and Unexpired Leases.
               (a)     The Debtor assumes the following executory contracts and/or unexpired leases effective
upon the date of the entry of the order confirming this Plan:
 Name of Other Parties to Lease or Contract                     Description of Contract or Lease
 HSW Associates                                                 Commercial lease

                 Debtor and HSW Associates have reached a written agreement with regard to the cure payments as
reflected in prior Order.

                The second commercial lease with NISA was rejected and the automatic stay was dissolved as per prior
court order. Debtor remains in negotiations with NISA with regard to use of the subject premises and curing any pre-
petition rents.
                      Case 8:19-bk-10832-CED            Doc 128      Filed 10/08/20       Page 4 of 5
B25A (Official Form 25A) (12/11) - Cont.                                                                                    4
                 (b)      The Debtor will be conclusively deemed to have rejected all executory contracts and/or unexpired
leases not expressly assumed under section 6.01(a) above, or before the date of the order confirming this Plan, upon the
date of the entry of the order confirming this Plan. A proof of a claim arising from the rejection of an executory contract
or unexpired lease under this section must be filed no later than thirty (30) days after the date of the order confirming this
Plan.
                                              ARTICLE VII
                                 MEANS FOR IMPLEMENTATION OF THE PLAN
        The Debtor shall fund the Plan through its continued operation of its microbrewery. The Debtor expects
increased revenue through the implementation of new business procedures and cost-saving initiatives. Now that the
Governor has restricted all COVID-19 restrictions, the Debtor expects revenues to exceed expenses with enough of a
window to repay creditors through the Plan as outlined herein.
                                                  ARTICLE VIII
                                               GENERAL PROVISIONS
        8.01    Definitions and Rules of Construction. The definitions and rules of construction set forth in §§ 101 and
102 of the Code shall apply when terms defined or construed in the Code are used in this Plan, and they are supplemented
by the following definitions: None.

         8.02     Effective Date of Plan. The effective date of this Plan is Sixty (60) days from when the Order entered by
the Bankruptcy Court confirming the Plan becomes final and non-appealable.. If, however, a stay of the confirmation
order is in effect on that date, the effective date will be the first business day after the date on which the stay of the
confirmation order expires or is otherwise terminated.

       8.03      Severability. If any provision in this Plan is determined to be unenforceable, the determination will in no
way limit or affect the enforceability and operative effect of any other provision of this Plan.

        8.04     Binding Effect. The rights and obligations of any entity named or referred to in this Plan will be binding
upon, and will inure to the benefit of the successors or assigns of such entity.

       8.05     Captions. The headings contained in this Plan are for convenience of reference only and do not affect the
meaning or interpretation of this Plan.

        8.06    Controlling Effect. Unless a rule of law or procedure is supplied by federal law (including the Code or
the Federal Rules of Bankruptcy Procedure), the laws of the State of Florida govern this Plan and any agreements,
documents, and instruments executed in connection with this Plan, except as otherwise provided in this Plan.

        8.07     Corporate Governance. All matters provided for under the Plan involving the corporate structure of the
Debtor or the Reorganized Debtor, or any corporate action to be taken by or required of the Debtor or the Reorganized
Debtor, shall, as of the Effective Date, be deemed to have occurred and be effective as provided herein, and shall be
authorized and approved in all respects without any requirement for further action by the management of the Debtor or the
Reorganized Debtor.
                      Case 8:19-bk-10832-CED           Doc 128       Filed 10/08/20       Page 5 of 5
B25A (Official Form 25A) (12/11) - Cont.                                                                                   5
                                                   ARTICLE IX
                                                OTHER PROVISIONS
        9.1     Request for “Cram Down” of Non-Accepting Classes. The Debtor requests that the Court confirm the
Plan notwithstanding the failure of classes to vote to accept the Plan. Even if one or more impaired classes reject the Plan,
the Court may nonetheless confirm the Plan if the non-accepting classes are treated in a matter prescribed by §1129(b) of
the Code. A Plan that binds non-accepting classes is commonly referred to as a “cram down” Plan. The Code allows the
Plan to bind non-accepting classes of claims or equity interests if it meets all the requirements for consensual confirmation
except the voting requirements of §1129(b) of the Code, does not “discriminate unfairly” and is “fair and equitable”
toward each impaired class that has not voted to accept the Plan. Creditors and Equity Interest Holders concerned
with how the cram down provisions will affect your claim or equity interest should seek independent counsel, as
the variations on this general rule are numerous and complex. The Debtor is not required to file a motion or other
pleading to seek and obtain a Plan cram down. As a result, the Debtor will seek the Court’s confirmation of this Plan in
accordance with the cram down provisions of the Bankruptcy Code by ore tenus motion at the date and time of the
Confirmation Hearing without further notice to creditors or other parties of interest.

                                                                 Respectfully submitted,
                                                               By: /s/ Nathan Hangen
                                                                      Manager, Monument Brewing, LLC
                                                                      The Plan Proponent

                                                               By:    /s/ Samantha L. Dammer
                                                                      Samantha L. Dammer 036953
                                                                      Attorney for the Plan Proponent
